DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
Response to Amendment
2.	Claims 14, 23-25 and 27-29 have been amended and claims 30 and 31 added as requested in the amendment filed on December 18, 2020. Following the amendment, claims 14, 20 and 23-31 are pending in the instant application.
3.	Claims 14, 20 and 23-31 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 20 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 20 is vague and indefinite insofar as it employs the term “therapeutic agents for a neurological disease” as a limitation. The instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of a “therapeutic agent for a neurological disease”, therefore, an artisan cannot determine if a compound which meets all of the other limitations of a claim would then be included or excluded from the claimed subject matter by the presence of this limitation. 
7.	Claims 27, 28, 30 and 31, as currently presented, are vague and ambiguous for reasons that follow. Claims 27 and 30 specifically require treatment by administration “once every 1 to 4 weeks for a total of four or more times”. By administering the composition once every week, a total course of treatment would be limited to 4 treatments times during four weeks. Thus, it is not obvious what stands for “more times” in the context of the recited protocol. Claims 28 and 31 are similarly indefinite for reciting what appears conflicting protocols. Amendment to the claims to define the duration of treatment in positive, intelligible language, so that there is no uncertainty about what it means, would obviate this ground of rejection. 
8.	Claim 29 encompasses a composition intended for clinical administration, which is defined by reference to a kit comprising instructions. This renders the claim indefinite because it is not obvious what structural limitations are imposed on the composition, as being part of the kit comprising instructions how to use it, to distinguish the claimed subject matter of claim 29 from the base claim 14. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 14 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013/167574, IDS of 01/18/2019 (the ‘574 document hence forward). Note that the citation of the relevant pages will be done referring to US Patent 9,540,419, which is in direct line of continuation from the ‘574 document.
Claims 14 and 23-26 are directed to methods for treating Alzheimer’s disease by intravenous administration of a composition comprising a peptide of SEQ ID NO: 1 at the dose of 1 mg. The ‘574 document fully teaches methods of treatment of Alzheimer’s disease by intravenous administration of a composition comprising the peptide of SEQ ID NO: 1, which is identical to the instant peptide of SEQ ID NO: 1, at a dose 1 mg, see column 3, lines 63-67, column 10, lines 63-67, column 11, lines 19-23, as well as claims, thus fully anticipating the instant claimed method. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
10.	Claims 14 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 9,540,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims encompass methods of treating of the same pathology by administration of the same peptide using the same route and of the same doses that are expressed using different units, which is the subject matter for which patent protection has been already granted.

Conclusion
11.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
February 24, 2021